The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered. 
	
Claims 1, 3, 7-8, 11, 51-55, 64 and 82 are currently pending and have been examined herein.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick LaBreck on June 15, 2021.

3.	The application has been amended as follows: 
IN THE CLAIMS:

 
2.    (Canceled)

3.    (Currently Amended) The method of claim 1, further comprising detecting one or more G alleles at SNP rs7629235. 

4-6.    (Canceled)

7.    (Currently Amended) The method of claim 1, wherein said method further comprises recording at least one endometriosis related clinical factor of said human female subject, wherein said endometriosis related clinical factor comprises age at menarche, body mass index (BMI), pelvic pain, infertility, or any combination thereof.

8.    (Currently Amended) The method of claim 1, wherein said method further comprises administering to said human female subject a therapeutic agent, wherein said therapeutic agent at least partially compensates for said endometriosis.

9-10.    (Canceled)

11.    (Currently Amended) The method of claim 1, wherein said human female subject is a fetus.

12-50. (Canceled)

51.    (Currently Amended) The method of claim 1, further comprising detecting one or more A alleles at SNP rs6804141. 
 
52.    (Currently Amended) The method of claim 1, further comprising detecting one or more T alleles at SNP rs1010146. 

53.    (Currently Amended) The method of claim 1, further comprising detecting one or more A alleles at SNP rs17594526. 

54-81.    (Canceled) 

82. (Previously Presented) The method of claim 1, wherein the genetic material comprises a tissue sample.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding 35 USC 101, the claims have been analyzed to determine whether they are directed to any judicial exceptions.  The claims recite a step of detecting one or more A alleles at SNP rs17265665 in genetic material, wherein detecting comprises performing DNA sequencing, 
The prior art does not teach or suggest detecting one or more A alleles at SNP rs17265665 in a human female subject having endometriosis. The closest prior art is the combination of Belouchi (WO 2008/123901 Pub 10/16/2008 and Filed 2/6/2008) in view of Nishida (BMC Genomics 2008 9:431 pages 1-10). Belouchi teaches genotyping samples obtained from endometriosis patients using the Illumina HumanHap-300 array and two custom SNP arrays. However these arrays do not include probes for genotyping SNP rs17265665. Nishida teaches genotyping samples using Affymetrix 6.0 GeneChips which do have probes for genotyping SNP rs17265665. However even if one were to modify the method of Belouchi by using the Affymetrix 6.0 GeneChip it’s not known if any of the endometriosis patients of Belouchi would have the A allele of SNP rs17265665. This is especially true since dbSNP discloses that the frequency for the “A” allele is quite low (see page 7 of the Office Action of 7/17/2019). The fact that a certain result may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic (see MPEP 2112 IV).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634